DETAILED ACTION
Claims 1-25 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  	Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   

   	Claim 22 recites the following: A method of constructing a viewing device comprising: 
  	mounting a transparent window to the shell piece over the window opening defined by the shell piece, the window having a periphery that makes continuous contact with the shell piece; 
  	mounting a camera to the internal mounting structure; 
  	locating a seal between the shell piece and the internal mounting structure; and
  	securing the internal mounting structure to the shell piece with a gap defined between a lens of the camera and the window and with the seal having a first external surface contacting the shell piece and a second external surface contacting the camera so that a closed front cavity is defined jointly by the window, the lens and the seal.

    	Based on the claims as currently constructed, it is unclear to one of ordinary skill in the art, as to what is meant by “the shell piece”, “the window opening”, as well as “the internal mounting structure”? The elements in question as highlighted above have not been referenced or mentioned prior in the claim as currently constructed. Corrective action is required. Claims 23-25 are rejected as depending from rejected claim 22. 

4.  	Claim 22 recites the limitation "the shell piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

5. 	Claim 23 recites the limitation "the window opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

6.  	Claim 24 recites the limitation "the internal mounting structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




7.  	Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adair (US 5,495,286).

   	As per claim 1, Adair discloses a viewing device (H, M, fig. 2, fig. ; col. 3, line 49-50, “a video microscope unit M”) comprising: 
  	a shell piece (10, 40, fig. 6 and fig. 8) defining a first window opening (fig. 9, left opening in shell piece 10, 40 for holding window 44; col. 4 line 23, “lens 44”); 
  	an internal mounting structure (64, 66 fig. 10) secured to the shell piece (10 ,40, fig. 10; col. 4 lines 52-56, “housing H is provided with a plurality of ball detents 64 which are urged inwardly by springs 6, as shown, fig. 8, the ball detents are engageable in a circumferential groove 68 in sheath 48 with the video microscope unit is placed in the housing”); 
  	a first camera assembly (M, fig. 6, fig. 7; col. 4, lines 27 and 28, “The video microscope unit M comprises a video microscope 46 received in a sterilizable sheath 48”), including: 
  	a transparent window (44, fig. 2, fig. 9; col. 4 line 23, “lens 44”) mounted to the shell piece (10, 40, fig. 6, fig. 8) over the window first opening (fig. 9, see the left opening in shell piece 10, 40 for holding window 44), the transparent window (44, fig. 2, fig. 9) having a periphery (fig. 2, fig. 9, see the outside of the window 44 that contacts shell piece 10, 40) that makes continuous contact with the shell piece (10, 40, fig. 6, fig. 8); 
  	a camera (46, fig. 7) having a lens (fig. , see the lens of camera 46), the camera (46, fig. 7) being mounted to the internal mounting structure (64, 66, fig. 10; col. 4 lines 52-56, “housing H is provided with a plurality of ball detents 64 which are urged inwardly by springs 66, as shown, in fig. 8, these ball detents are engageable in a circumferential groove 68 in sheath 48 when the video microscope unit is placed in the housing”, the balls 64 are engaged with 48 and mounted to the camera 46) with a gap (fig. 9, see the gap between the left side of the camera 46 and the right side of window 44) defined between the lens (fig. 7, the lens of camera 46) and the window; and 
  	a seal (48, 60, fig. 6; 70, fig. 8) having a first external surface (70, fig. 8, see the surface of 70) contacting the shell piece (10, 40, fig. 6 and fig. 8) and a second external surface (48, fig. 6, see the surface of 48) contacting the camera (46, fig. 7) so that a closed front cavity (fig. 9, see the cavity between the left side of camera 46, the right side of window 44, and the seal member 48) is defined jointly by the window (44, fig. 2), the lens (fig. 7, see the lens of camera 46) and the seal (48, 60, fig. 6).

   	As per claim 2, Adair further discloses the viewing device of claim 1, wherein the window opening (fig. 9, see the circular left opening in shell piece 10, 40 for holding the circular window 44) is circular and the periphery of the window is circular (fig. 2, fig. 9, see the outside of the window 44 that contacts the shell piece 10, 40 that is circular).

   	As per claim 3, Adair further discloses the viewing device of claim 2, wherein the first external surface (70, fig. 6 and fig. 8, see the circular surface of 70) is circular.

   	As per claim 4, Adair further discloses the viewing device of claim 1, wherein the second external surface (48, fig. 6, see the circular surface of 48) is circular.

    	As per claim 17, Adair further discloses the viewing device of claim 1, wherein the seal (48, 60, fig. 6; 70, fig. 8) is an annular seal (48, 60, fig. 6; 70, fig. 8, the seal surrounds camera 46) that surrounds the camera (46, fig. 7), the second external surface (48, fig. 6; fig. 9, see the surface of 48 which makes continuous contact with camera 46) makes continuous contact with the camera around the camera (46, fig. 7).

8.  	Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sramek et al (US 5,864,365).

    	As per claim 22, Sramek discloses a method of constructing a viewing device (10, fig. 2, col. 2 line 49, “a camera housing assembly 1”) comprising: 
  	mounting a transparent window (40, fig. 2; col. 3 lines 29-32, “the forward end cap 34 comprises a polymeric frame 38 defining a rectangular opening for receiving a transparent window 40 mounted along its periphery to the frame”) to the shell piece (18, 34, fig. 2; col. 2 lines 54-58, “a housing 18 having an internal chamber or enclosure 20 for receiving the camera 14 and which is environmentally controlled to protect the camera from high heat and humidity, air-borne particulates and other potentially damaging environmental conditions”) over the window opening (fig. 2, see the left hole of shell piece 18, 34 for receiving window 40) defined by the shell piece (18, 34, fig. 2), the window (40, fig. 2) having a periphery (fig. 2, the outside edge of window 40) that makes continuous contact with the shell piece (18, 34, fig. 2); 
  	mounting a camera (14, fig. 2) to the internal mounting structure (36, 54, fig. 2, col. 3 lines 65-66, “a slide 54 on which the camera 14 is mounted”); 
  	locating a seal (24, 56, 58, 94, 96, fig. 2, 92, 93, fig. 3) between the shell piece (18, 34, fig. 2) and the internal mounting structure (36, 54, fig. 2); and
  	securing the internal mounting structure (36, 54, fig. 2) to the shell piece (36, 54, fig. 2) with a gap (fig. 1, fig. 2, see the gap between window 40 and lens 14) defined between a lens of the camera (fig. 2, the lens of camera 14, col. 6 line 34, “the lens of the camera 14”) and the window (40, fig. 2) and with the seal (24, 56, 58, 94, 96, fig. 2; 92, 93, fig. 3) having a first external surface (24, fig. 2, the surface of 24) contacting the shell piece (18, 34, fig. 2) and a second external surface (24, fig. 2, the inner external/outer located surface of 24) contacting the camera (14, fig. 2) so that a closed front cavity (fig. 1, fig. 2, the cavity between window 40, lens 14, and seal members 24, 94) is defined jointly by the window (40, fig. 2), the lens (fig. 2, lens of camera 14) and the seal (24, 56, 58, 94, 96, fig. 2; 92, 93, fig. 3).

  	As per claim 23, Sramek further discloses the viewing device of claim 22, wherein the seal (24, 56, 58, 94, 96, fig. 2; 92, 93, fig. 3) includes first (24, fig. 2; 92, 93, fig. 3) and second seal members (96, fig. 2) that are attached to the shell piece (18, 34, fig. 2; fig. 3, see how 24 and 96 are attached to the shell 18) and the internal mounting structure (36, 54, fig. 2, see how 96 is attached to 54), respectively, and having first (24, fig. 2; 92, fig. 3, right side of 24 contacts 96 when assembled) and second engagement surfaces (96, fig. 2, face of 96 engages and faces 24), respectively, that make contact with each other (24, 92, 96, figs 2 and 3).

   	As per claim 24, Sramek further discloses the viewing device of claim 23, further comprising: 
  	moving the internal mounting structure (36, 54, fig. 2) and the shell piece (18, 34, fig. 2) towards each other to cause the first (24, fig. 2; 92, fig. 3, the right side of 24 that contacts 96 when assembled) and second engagement surfaces (96, fig. 2, the face of 96 that engages and faces 24) to come into contact with each other (fig. 2, when 54 is moved towards shell 18, the left face of 96 comes into contact with the right face of 24). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.  	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adair (US 5,495,286) in view of Sramek et al (US 5,864,365).

    	As per claim 5, the viewing device of claim 1, wherein the seal includes first and second seal members having first and second engagement surfaces, respectively, that make contact with 14WO 2020/023543PCT/US2019/043097each other.

    	Adair fails to teach the limitations as recited above in claim 5. However, Sramek discloses a camera housing assembly, wherein the seal (24, 56, 58, 94, 96, fig. 2; 92, 93 fig. 3) includes first (24, fig. 2; 92, fig. 3) and second seal members (96, fig. 2) having first (24, fig. 2; 92, fig. 3, the right side of 24 that contacts 96 when assembled) and second engagement surfaces (96, fig. 2, see the face of 96 that engages and faces 24), respectively, that make contact with each other (24, 92, 96, figs 2 and 3). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Adair in view of Sramek, as a whole, by incorporating the housing assembly as disclosed by Sramek, into the imaging device as disclosed by Adair, because doing so would provide a more efficient way of sealing housing structure, thus blocking/preventing dirt and debris from reaching camera. 

   	As per claim 6, the combined teachings of Adair in view of Sramek, as a whole, further discloses, the viewing device of claim 5, wherein the first (Sramek, 24, fig. 2, 92, fig. 3) and second seal members (Sramek, 96, fig. 2) are attached to the shell piece (Sramek, 18, 34, fig. 2; fig. 3, 24 and 96 are attached to the shell 18) and the internal mounting structure (Sramek, 36, 54, fig. 2, 96 is attached to 54) respectively. 

   	As per claim 7, the combined teachings of Adair in view of Sramek, as a whole, further discloses the viewing device of claim 6, wherein the internal mounting structure (Sramek, 36, 54, fig. 2) and the shell piece (Sramek, 18, 34, fig. 2) are moved towards each other to cause the first (Sramek, 24, fig. 2; 92, fig. 3, the right side of 24 that contacts 96 when assembled) and second engagement surfaces (Sramek, 96, fig. 2, the face of 96 that engages and faces 24) to come into contact with each other (Sramek, fig. 2, 54 is moved towards shell 18, the left face of 96 comes into contact with the right face of 24). 


Allowable Subject Matter
10.  	Claims 8-16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.  	Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697